[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #109
On October 31, 1994, the plaintiff, Great Western Bank, filed a motion to strike the counterclaims of the defendant, Mohammad Fotowat Ahmadi, which was accompanied by a memorandum of law. On December 5, 1994, the defendant filed a memorandum in opposition to the motion to strike, and objected to the motion on the ground that CT Page 7248 the plaintiff did not specify the reasons that the defendant's counterclaims are insufficient.
The plaintiff's motion to strike is denied because the plaintiff has failed to specify in its motion the reasons that the defendant's counterclaims are insufficient in violation of Practice Book § 154. See Bouchard v. People's Bank, 219 Conn. 465, 468 n. 4,594 A.2d 1 (1991); Morris v. Hartford Courant Co., 200 Conn. 676,683 n. 5, 513 A.2d 66 (1986); King v. Board of Education, 195 Conn. 90,95 n. 4, 486 A.2d 1111 (1985).
HICKEY, J.